Name: Regulation (EEC) No 2766/75 of the Council of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases
 Type: Regulation
 Subject Matter: prices;  plant product;  animal product;  foodstuff
 Date Published: nan

 1.11.75 Official Journal of the European Communities No L 282/25 REGULATION (EEC) No 2766/75 OF THE COUNCIL of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases Whereas this quantity of feed grain should be calculated on the basis of a processing coefficient of 1 : 5-46 ; whereas this coefficient is obtained by multiplying the total quantity of feedingstuffs required for the production and fattening of a young pig, (such quantity containing on average approximately 15 % of feedingstuffs other than grain), by a coefficient of 1-3 expressing the ratio of the value of one kilogramme of live swine to that of one kilogramme of pig carcases ; Whereas it is appropriate to take as representative of the relevant quantity of feed grain on the world market a mixture of cereals with the following composition : Barley 40% Maize 35 % Oats 25 % THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2759/75 (*) of 29 October 1975 on the common organization of the market in pigmeat, and in particular Article 12 (4) thereof; Having regard to the proposal from the Commission; Whereas Article 12 of Regulation (EEC) No 2759/75 provides that sluice-gate prices are to be fixed only for certain of the products other than pig carcases in Article 1 of that Regulation and that for these the sluice-gate prices shall be derived from the sluice-gate price for pig carcases ; Whereas the system of sluice-gate prices only achieves its purpose if an offer price can be fixed which is sufficiently representative of all products falling within a single Tariff heading; whereas such an offer price cannot always be fixed for certain products which are manufactured from various cuts and by various methods and are consequently offered on the market in a wide range of qualities ; whereas sluice-gate prices should accordingly not at present be fixed for those products ; Whereas under Article 12 of Regulation (EEC) No 2759/75 the sluice-gate price for pig carcases is to be made up of three components :  an amount equal to the value on the world market of the quantity of feed grain equivalent to the quantity of feedingstuffs required for the production in third countries of one kilogramme of pigmeat,  a standard amount representing the extra cost, in relation to feed grain, of feedingstuffs other than grain required for the production of one kilogramme of pigmeat,  a standard amount representing overhead costs of production and marketing; Whereas, for the purpose of calculating the value of this quantity of feed grain and in view of its composition, it is thus clear that its price on the world market is equal to the average, weighted according to the composition of the above quantity, of the prices for each of the cereals in question ; Whereas in order to calculate the price of each of the constituent cereals the average cif price for such cereals for the period mentioned in the second subparagraph of Article 12 (2) of Regulation (EEC) No 2759/75 should be used, this average being increased by 0-475 unit of account per 100 kilogrammes of cereals in order to take account of the costs of transport to the place of use and of the cost of processing into feed; Whereas the value for the quantity of feed grain does not take into account the extra value of protein feeds, mineral salts and vitamins ; whereas in the light of experience on the world market in recent years this extra value can be estimated in general at 15 % of the value of the quantity of feed grain ; whereas the value of that quantity should accordingly be increased by that percentage ;( 1 ) See page 1 of this Official Journal . No L 282/26 Official Journal of the European Communities 1 . 11 . 75 Whereas a variation of less than 3 % does not have a noticeable effect on the costs of pig feed ; whereas the minimum variation should therefore be fixed at 3 % , Whereas, on the basis of the information available, veterinary, stalling and labour costs on the world market may be estimated at approximately 15-63 units of account per 100 kilogrammes of pig carcases, and the insurance, transport and trading margin costs on the world market at approximately 4-37 units of account per 100 kilogrammes of pig carcases ; whereas the value of the quantity of feed grain should therefore be increased by 20 units of account per 100 kilogrammes of pig carcases ; HAS ADOPTED THIS REGULATION : Article 1 In addition to meat of domestic swine in carcases or half-carcases, fresh, chilled, frozen, salted or in brine, with or without heads, feet or flare fat (subheadings I 02.01 A III a) 1 and 02.06 B I a) 1 of the Common Customs Tariff), sluice-gate prices shall be fixed for the following products : Whereas when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed changes in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain varies by at least a specified minimum in relation to that used in calculating the sluice-gate price for the preceding quarter ; CCT heading No Description of goods 01.03 Live swine : A. Domestic species : II. Other : a ) Sows having farrowed at least once, of a weight of not less than 160 kg b) Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 2 . Hams and cuts of ham, unboned (bone-in) 3 . Shoulders (fores) and cuts of shoulders, unboned (bone-in) 4. Loins and cuts of loins, unboned (bone-in ) 5 . Bellies (streaky) and cuts of bellies 6. Other : ( aa) Boned or boneless and frozen 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen , salted, in brine, dried or smoked : A. Back-fat : I. Fresh, chilled, frozen, salted or in brine 1 . 11.75 Official Journal of the European Communities No L 282/27 CCT heading No Description of goods 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : a ) Salted or in brine : 2 . Bacon sides, spencers, 3U sides and middles : aa) Bacon sides 3 . Hams and cuts of ham, unboned (bone-in) 4 . Shoulders ( fores) and cuts of shoulders, unboned (bone-in ) 5 . Loins and cuts of loins, unboned (bone-in) 6. Bellies (streaky) and cuts of bellies 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat : II . Other Article 2 1 . The value of the quantity of feed grain mentioned in Article 12 (2) (a) of Regulation (EEC) No 2759/75 shall be equal to the price of 5-46 kilogrammes of feed grain with the following composition : Barley Maize Oats 40% 35 % 25 % 2. The standard amount referred to in Article 12 (2) ( c) of Regulation (EEC) No 2759/75 shall be 20 units of account per 100 kilogrammes of pig carcases . Article 4 The minimum variation referred to in the last subparagraph of Article 12 (2) of Regulation (EEC) No 2759/75 shall be 3 % . Article 5 1 . Council Regulation No 134/67/EEC (*) of 13 June 1967 establishing the list of products for which sluice-gate prices are fixed and adopting the rules for fixing the sluice-gate price for pig carcases, as last amended by Regulation (EEC) No 3158/73 (2), is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 6 This Regulation shall enter into force on 1 November 1975 . 2 . The price of this ^quantity of feed grain shall be equal to the average, weighted according to the percentages shown in paragraph 1 , of the prices expressed per kilogramme of each of the cereals contained in this quantity, that average being multiplied by 5-46 . 3 . The price of each cereal shall be equal to the average cif price of this cereal for the period of six months specified in the second subparagraph of Article 12 (2 ) of Regulation (EEC) No 2759/75 , increased by 0-475 unit of account per 100 kilogrammes of cereal . Article 3 1 . The standard amount referred to in Article 12 (2) (b ) of Regulation (EEC) No 2759/75 shall be 15 % of the value specified in Article 2 of this Regulation . H OJ No 120, 21 . 6 . 1967, p. 2367/67. ( 2 ) OJ No L 322, 23 . 11 . 1973, p. 1 . No L 282/28 Official Journal of the European Communities 1 . 11.75 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA